DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 03/01/2021. 
Claims 1-19 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 03/01/2021 are noted. 

AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2017/0001111 A1 to WILLETTE et al. (hereinafter Willette). 

Regarding Claim 1, and similarly recited Claims 10 and 19, Willette discloses a method for customized engagement in electronic sports (e-sports) events, the method comprising:, … a system for customized engagement in electronic sports (e-sports) events, the system comprising:, …and a non-transitory, computer-readable storage medium having embodied thereon a program executable by a processor to perform a method for providing scaled engagement in electronic sports (e-sports) events, the method comprising: 

storing data in memory regarding one or more e-sports events, wherein the stored data for at least one of the e-sports events includes one or more verified users ([0062], [0082]); 
receiving a request sent over a communication network from a remote viewer device, the request indicating one of the e-sports events (fig. 1A-1D; ¶¶ [0089], spectating system 100 may obtain game metadata 124 from game system(s) 120 for which broadcasts are being streamed, generate broadcast content 126 for respective broadcast 142 streams received from broadcast device(s) 140 at least in part from the game metadata 124, and present the broadcast content 126 with the respective broadcasts 142 to spectators via spectating client interfaces on the spectators' devices 160; ¶¶ [0090], in addition to obtaining and processing game metadata 124 from the game system(s) to generate broadcast content, the spectating system 100 may obtain and analyze various inputs 144 and 164 from participants (players, broadcasters, and/or spectators) in the game spectating environment to detect events in or determine other information about the broadcasts 142 and/or games executing on the game system(s) 120); 
verifying one or more users associated with the indicated e-sports event based on the stored data for the indicated e-sports event (¶¶ [0090], in addition to obtaining and processing game metadata 124 from the game system(s) to generate broadcast content, the spectating system 100 may obtain and analyze various inputs 144 and 164 from participants (players, broadcasters, and/or spectators) in the game spectating environment to detect events in or determine other information about the broadcasts 142 and/or games executing on the game system(s) 120. The events and other information determined from analyzing the participant inputs may collectively be referred to as broadcast metadata); 
selecting a preferred user from the one or more verified users based on a viewer profile associated with the request (¶¶ [0190], The player information may include information such as the player's name and affiliations (e.g., team), the player's skills or powers, the player’s skill or experience levels, the player's ratings, accomplishments, and other statistics’; [0267], 'FIGS. 1A, IB, 3A, and 3B show examples of receiving and processing game metadata 1624 including game event data, according to some embodiments. In some embodiments, the game metadata 1624 may also include other information about the game and game players, for example identities of players in the game, player accomplishments, player statistics and history, player inputs to the game, and so on); 
generating a customized stream that presents commentary from the preferred user along with a display of the indicated e-sports event (¶¶ [0088], The spectating system 100 may then stream the selected broadcast 142 to the spectator device 140 via spectating UI/API 116 for display'; [0094], 'the spectating system 100 may include one or more interfaces that can obtain, process, display, and analyze inputs from other input 167 sources or channels; ¶¶ [0192], broadcast content based at least in part on game metadata for the game being broadcast 634 may be overlaid, blended, or composited into the video stream content to be displayed in broadcast 634; the overlay is a type of modification of the event display, where stats are part of the overlay); and 
providing the customized stream over the communication network to the remote viewer device (via spectating UI 902) to a remote viewer on their user computing device (spectator's device 900; Fig. 1A-1D and 9; [0212]-[0214]; ¶¶ [0213], 'UI 902 may also include spectator controls 916 via which the spectator 960 may interact with the spectating system to control the broadcast, select other broadcasts, and so on'; [0216], the spectator 960 may select an indicated event from the world map 912 to view or replay the event in game spectating window 910 or in another window displayed on UI 902; the spectator can control which content to view and therefore the display is specific to each spectator).  

Regarding Claim 2, and similarly recited Claim 11, Willette discloses the method of claim 1, wherein the indicated e-sports event is a live e-sports event, and wherein generating the customized stream is based on a current stream of the live e-sports event (fig. 1A-1D; ¶¶ [0089], spectating system 100 may obtain game metadata 124 from game system(s) 120 for which broadcasts are being streamed, generate broadcast content 126 for respective broadcast 142 streams received from broadcast device(s) 140 at least in part from the game metadata 124, and present the broadcast content 126 with the respective broadcasts 142 to spectators via spectating client interfaces on the spectators' devices 160; ¶¶ [0090], in addition to obtaining and processing game metadata 124 from the game system(s) to generate broadcast content, the spectating system 100 may obtain and analyze various inputs 144 and 164 from participants (players, broadcasters, and/or spectators) in the game spectating environment to detect events in or determine other information about the broadcasts 142 and/or games executing on the game system(s) 120; (¶¶ ([0181], 'the spectator's profile information may be modified over time based upon additional analysis of their audio or other inputs. In some embodiments, the analysis information 427 indicating spectator affiliations or preferences may be used to generate inputs to the game systems via the game system API of the spectating system, for example inputs to a particular game system indicating how many spectators are fans of two or more teams in the current game).  

Regarding Claims 3 and similarly recited Claim 12, Willette discloses the method of claim 1, wherein the display of the indicated e-sports event corresponds to a stream of the indicated e-sports event (a spectator viewing an e-sport event shown in Fig. 9; ¶¶ [0056], a spectating system may support broadcasts or streams of live and/or recorded digital media content from sources other than game systems, for example from … livestreams from electronic spectator sports (eSports) competitions; ¶¶ [0090], in addition to obtaining and processing game metadata 124 from the game system(s) to generate broadcast content, the spectating system 100 may obtain and analyze various inputs 144 and 164 from participants (players, broadcasters, and/or spectators) in the game spectating environment to detect events in or determine other information about the broadcasts 142 and/or games executing on the game system(s) 120).  

Regarding Claim 4, and similarly recited Claim 13, Willette discloses the method of claim 1, wherein the display of the indicated e-sports event includes a re-rendering of the indicated e-sports event according to associated gameplay data ([0086], [0244]).  

Regarding Claim 5, and similarly recited Claim 14, Willette discloses the method of claim 1, further comprising receiving control information from a user device of the preferred user, the control information specifying one or more viewpoints from which to display the indicated e-sports event (¶¶ [0213], 'UI 902 may include a game spectating window 910 that displays a current view of the game universe from the broadcaster/player's perspective. In this example, spectator 960 is currently viewing a group of players B, C and D from the perspective of player A (the broadcaster) in spectating window 910'; [0361], 'a window 2615 may show a different perspective of the game as selected by the spectator'; [0195], 'The broadcast 634 may include game play video, for example shown from the broadcaster/player's viewpoint or perspective or from a bird's eye view'; the perspective can be selected by the spectator and includes a display of the perspective from a player, as well as a bird's eye display view, which means that at least two different camera angles for display are provided). 
  
Regarding Claim 6, and similarly recited Claim 15, Willette discloses the method of claim 5, wherein the control information includes one or more motion control instructions ([0213], 'UI 902 may also include spectator controls 916 via which the spectator 960 may interact with the spectating system to control the broadcast, select other broadcasts, and so on'; [0216], 'the spectator 960 may select an indicated event from the world map 912 to view or replay the event in game spectating window 910 or in another window displayed on UI 902'; the spectator can control which content to view and therefore the display is specific to each spectator).  

Regarding Claim 7, and similarly recited Claim 16, Willette discloses the method of claim 5, wherein the control information is received in a virtual or augmented reality environment associated with the indicated e-sports event (¶¶ [0164], 'some embodiments may obtain images of participants' eyes (broadcasters, players, commentators and/or spectators) captured during game play or broadcasts 442, for example images captured by cameras attached to or integrated with wearable computing devices such as smart glasses, goggles, optical head-mounted displays, virtual reality (VR) headsets, and the like'; capturing images from a spectators VR headset means the spectator display, similar to 900 in Fig. 9, can be a VR headset and included the overlay display as described in [0192]).  

Regarding Claim 8, and similarly recited Claim 17, Willette discloses the method of claim 1, wherein the viewer profile includes one or more preferences regarding at least one of viewpoints, information type to display, commentators, and advertisements (¶¶ ([0181], 'the spectator's profile information may be modified over time based upon additional analysis of their audio or other inputs. In some embodiments, the analysis information 427 indicating spectator affiliations or preferences may be used to generate inputs to the game systems via the game system API of the spectating system, for example inputs to a particular game system indicating how many spectators are fans of two or more teams in the current game; ¶¶ [0370]). 

Regarding Claim 9, and similarly recited Claim 18, Willette discloses the method of claim 1, wherein the viewer profile includes information regarding a user of the remote viewer device, the information including at least one of game experience level, geographic location, group affiliation, team affiliation, demographic, and permissions (¶¶ [0058], As non-limiting examples, spectators may be grouped by geographic region, affiliations, age, length of participation with the spectating system, or any of various demographic and profile metrics'; [0059], 'The broadcast content may be targeted to particular spectators or groups of spectators, for example according to the spectators’ current selections, profiles, or preferences'; ¶¶  [0190], 'The player information may include information such as the player's name and affiliations (e.g., team), the player's skills or powers, the player's skill or experience levels, the player's ratings, accomplishments, and other statistics').  


Conclusion
Claims 1-19 are examined above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715